Citation Nr: 1035850	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  05-41 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri



THE ISSUE

Whether the reduction of the disability rating for adenocarcinoma 
of the prostate gland from 100 percent to 10 percent, effective 
on April 1, 2005 was appropriate.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the RO that 
reduced the rating assigned for service-connected prostate cancer 
from 100 to 10 percent, effective on April 1, 2005.

In August 2004, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO.  A copy of the hearing 
transcript has been associated with the claims file.

In October 2008 and September 2009, the Board remanded the issues 
on appeal to the RO for additional evidentiary development.

In the October 2008 remand, the Board noted that the Veteran 
previously raised a new claim for a total compensation rating 
based on individual unemployability (TDIU).  

The record now shows that the Veteran has recently raised claims 
of service connection for diabetes mellitus, peripheral 
neuropathy of the upper and lower extremities and hypertension 
and a claim for an increased rating for the service-connected 
erectile dysfunction.  

These issues have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
and refers them to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  Following the performance of the radical prostatectomy in 
March 2003, the Veteran is not shown to have experienced a local 
recurrence or metastasis of the adenocarcinoma or to have 
required further therapeutic procedures based on VA examination 
conducted prior to his properly being notified of a proposed 
reduction or earlier than the formal reduction of the 100 percent 
rating on April 1, 2005.    

2.  Beginning on April 1, 2005, the service-connected residuals 
of the adenocarcinoma of the prostate gland is shown to have been 
manifested by urinary incontinence without a showing of 
recurrence or metastasis, obstructed voiding or related renal or 
kidney dysfunction or urinary frequency at the rate of less than 
once an hour or awakening to void five or more times per night; 
the service-connected disability picture is shown to more closely 
resemble that of voiding dysfunction with the required wearing of 
absorbent material that must be changed less than two times per 
day. 



CONCLUSIONS OF LAW

1.  The 100 percent rating assigned for the service-connected 
adenocarcinoma following the March 2003 radical prostatectomy was 
properly reduced on April 1, 2005 based on cessation of treatment 
following mandatory examination.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.105, 4.7, 4.115a, 4.115b including Diagnostic Code 
7528 (2009).

2.  The criteria for the assignment of a rating of a 20 percent, 
but no more for the service-connected residuals of adenocarcinoma 
of the prostate gland have been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b including Diagnostic Code 7528 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in March 
2003, prior to the initial adjudication of the claims.  The 
letter notified the Veteran of what information and evidence must 
be submitted to substantiate a claim for service connection, as 
well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained by 
VA.  He was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The RO granted service connection for adenocarcinoma of the 
prostate gland on March 11, 2003 when a 100 percent rating was 
assigned.  

In a February 2004 rating decision, the RO initially proposed to 
reduce the rating from 100 percent.  The Veteran testified at a 
hearing at the RO in August 2004.  

In a January 2005 rating decision, the RO formally reduced the 
rating from 100 percent to 10 percent for the service-connected 
residuals of the adenocarcinoma of the prostate gland, effective 
on April 1, 2005.  

By a February 2004 letter, the Veteran had been notified of the 
proposed reduction and of his having 60 days to submit evidence 
to show why the RO should not change the rating or to request a 
hearing.  In a subsequent December 2009 letter, he was advised to 
submit evidence showing that the service-connected prostate 
cancer had increased in severity.  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was not provided with notice of the 
laws regarding degrees of disability or effective dates.

The Board finds that the Veteran has had the opportunity to 
meaningfully participate in the adjudication process and submit 
additional argument and evidence in support of his claims.  

The Veteran and his representative have not alleged any prejudice 
as a result of the defective and untimely VCAA notice, nor is any 
shown.  It is clear from the Veteran's and his representative's 
arguments that that he has actual knowledge as to the degrees of 
disability and the rating criteria for prostate cancer and 
residuals of such.  See the representative's July 2010 post 
remand brief.  As noted, the Veteran received proper notice of 
the rating reduction pursuant to 38 C.F.R. § 3.105(e) and the due 
process requirements were met.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Therefore, the Board finds the duty to notify provisions 
of the VCAA have been fulfilled. 
  
The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  The private and VA treatment 
records have been associated with the file.  There is no other 
identified relevant evidence that has not been accounted for.  

The Veteran was also afforded VA examinations in October 2003, 
May 2004 and February 2010 in order to obtain medical evidence as 
to the severity of the service-connected residuals of the 
adenocarcinoma of the prostate gland.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 
227 (2000).


II.  Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.   

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that 
show a change in the severity of symptoms during the course of 
the rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In Fenderson, the Court of Appeals for Veterans Claims (Court) 
discussed the concept of the "staging" of ratings, finding that, 
in cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule 
provides descriptions of various levels of disability in each of 
these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only the 
predominant area of dysfunction shall be considered for rating 
purposes. Since the areas of dysfunction do not cover all 
symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to that 
diagnosis.  See 38 C.F.R. § 4.115a.

A 100 percent rating is warranted for malignant neoplasms of the 
genitourinary system.  Following cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, the 
rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e).  If there has 
been no local recurrence or metastasis, the disability will be 
rated as voiding dysfunction or renal dysfunction, whichever is 
predominant.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.

VA regulations provide that, where reduction in evaluation of a 
service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating proposing 
the reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  38 C.F.R. § 3.105(e).  

In addition, the RO must notify the veteran that he has 60 days 
to present additional evidence showing that compensation should 
be continued at the present level.  38 C.F.R. § 3.105(e). 

38 C.F.R. § 4.115a states that voiding dysfunction is rated as 
urine leakage, urinary frequency or obstructed voiding.  

According to the criteria for urine leakage listed in 38 C.F.R. § 
4.115a, a 60 percent rating is assigned for a disability picture 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times per day.  A 
40 percent rating is assigned for disability requiring the 
wearing of absorbent materials which must be changed two to four 
times per day.  A 20 percent rating is assigned for disability 
requiring the wearing of absorbent materials which must be 
changed less than two times per day.  38 C.F.R. § 4.115a.

According to the criteria for urinary frequency listed in 38 
C.F.R. § 4.115a, a 40 percent rating is assigned for a disability 
picture resulting in a daytime voiding interval of less than one 
hour or awakening to void five or more times per night.  A 20 
percent rating is assigned for disability resulting in daytime 
voiding interval between one and two hours or awakening to void 
three to four times per night.  A 10 percent rating is assigned 
for disability resulting in daytime voiding interval between two 
and three hours, or; awakening to void two times per night.  38 
C.F.R. § 4.115a.

Obstructed voiding entails ratings range from noncompensable to 
30 percent.  A 30 percent rating contemplates urinary retention 
requiring intermittent or continuous catheterization.  A 10 
percent rating contemplates marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) with 
any one or combination of the following: (1) post-void residuals 
greater than 150 cubic centimeters (cc); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic dilatation 
every two to three months.  A noncompensable rating contemplates 
obstructive symptomatology with or without stricture disease 
requiring dilatation one to two times per year.  38 C.F.R. § 
4.115(a).

In cases of renal dysfunction, a noncompensable rating is 
warranted for evidence of albumin and casts with history of acute 
nephritis; or, hypertension due to renal dysfunction that is non-
compensable under diagnostic code 7101.  A 30 percent evaluation 
is warranted for albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  A 60 percent evaluation is in order for constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling under 38 
C.F.R. § 4.104, Diagnostic Code 7101.  An 80 percent evaluation 
is warranted for persistent edema and albuminuria with blood urea 
nitrogen (BUN) of 40 to 80mg%; or, creatinine 4 to 8mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  A 100 percent 
evaluation contemplates cases requiring regular dialysis, or 
precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.  38 C.F.R. § 4.115a.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996). 


III.  Analysis

The issue before the Board is whether the reduction of the rating 
for the service-connected residuals of adenocarcinoma of the 
prostate gland from 100 to 10 percent on April 1, 2005 was proper 
and whether a rating in excess of 10 percent is warranted for any 
residual disability beginning on that date.  

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in 
evaluation of a service-connected disability when warranted by 
the evidence but only after following certain procedural 
guidelines.  Id.  In the present case, the requirements set forth 
in 38 C.F.R. § 3.105(e) (notice of the contemplated action and a 
60 day period to present additional evidence) have been met.  See 
the February 2004 RO letter.  

After careful review of the record, the Board concludes that the 
reduction from the 100 percent rating to the 10 percent rating 
effective April 1, 2005 for the adenocarcinoma of the prostate 
gland was proper.  

The Veteran's disability of residuals of adenocarcinoma of the 
prostate gland is rated under Diagnostic Code 7528, which 
pertains to malignant neoplasms of the genitourinary system and 
provides for a 100 percent disability rating.  It also provides 
that following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 100 
percent shall continue with a mandatory VA examination at the 
expiration of six months.  Any change in evaluation based upon 
that or any subsequent examination shall be subject to the 
provisions of 38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the disability is to be rated on 
residuals such as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 
7528.  Only the predominant area of dysfunction is to be 
considered for rating purposes to avoid violating the rule 
against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 
4.115a. 

In this case, beginning on April 1, 2005, the Veteran is not 
shown to have had or to have undergone treatment for active 
prostate cancer or any metastasis.  

The February 2010 VA examination report indicates that there was 
no evidence prostate cancer or recurrence of this cancer.  The 
May 2004 VA examination report notes that the Veteran had been 
cancer free since October 2003 and was not currently undergoing 
cancer treatment at that time.  

A February 2004 VA treatment record notes that the Veteran had 
had no treatment since the radical prostatectomy performed in 
March 2003.  Thus, on this record, a continuation of a 100 
percent rating later April 1, 2005 is not warranted.

Moreover, actual renal or kidney dysfunction is not shown to have 
been present at any time during the course of this appeal.  The 
February 2010 VA examination report noted that the Veteran's 
urinalysis was normal, and the May 2004 VA examination indicated 
that he did not have acute nephritis.  There was no evidence of 
protein in the urine in October 2003, May 2004 or December 2006.  

The October 2003 VA examination report notes that there was no 
acute nephritis.  The Veteran's laboratory reports show that 
tests for BUN were 21 mg/dL in October 2003, 23 mg/dL in May 
2004, 26 mg/dL in November 2004, 24 mg/dL in August 2005, and 34 
mg/dL in February 2010.  

The Veteran's creatinine levels were 1.3 mg/dL in October 2003 
and May 2004; 1.5 mg/dL in November 2004 and December 2006; and 2 
mg/dL in February 2010.  Accordingly, on this record, a higher 
rating is not assignable under the rating criteria dealing with 
renal dysfunction.   

Voiding dysfunction is rated by the particular condition as urine 
leakage, frequency, or obstructed voiding. 38 C.F.R. § 4.115a.  

A higher rating is assignable under the criteria based on urine 
leakage.  The Veteran reported that, for six months after the 
surgery, he had had urinary incontinence and wore 4 pads a day.  

Significantly, the Veteran stated that, after six months, he no 
longer had to wear absorbent pads or other related appliance.  
See the February 2010 VA examination report.   

Additionally, there is no showing of obstructed voiding in this 
case.  A 30 percent rating for obstructed voiding requires 
manifestations of urinary retention requiring intermittent or 
continuous catherization.  

In the present case, the Veteran is not shown to require the use 
of a catheter for elimination of urine.  A October 2003 VA 
examination report in this regard indicated that the Veteran 
voided well.  A May 2004 VA examination report noted that the 
Veteran had no hesitancy or stream difficulties.  A February 2010 
VA examination did not detect or diagnosis obstructed voiding. 

The service-connected residuals of the adenocarcinoma of the 
prostate gland is currently rated based on the Veteran having 
mild urinary incontinence.  

The February 2010 VA examination report indicated that the 
Veteran had mild urinary incontinence secondary to the radical 
prostatectomy described as "squirting of urine" occasionally 
about two times per day since 2006.  He reported that, after the 
surgery, he wore absorbent pads and changed them 4 times a day.  
He stated that, after six months, the incontinence stopped.  

The Veteran added that, since 2006, his incontinence did not 
require use of an absorbent pad or other materials.  At the 
hearing in August 2004,  he testified to having had leakage two 
or three times a week.  He did not wear absorbent pads.  

Significantly, in a March 2005 statement, the Veteran reported 
voiding about once every hour during the day and at least four 
times during the night.   

The RO assigned a 10 percent to the service-connected residuals 
of the adenocarcinoma of the prostate gland in this case based on 
the criteria for rating urinary frequency with a daytime voiding 
interval of between two to three hours or for awakening to void 
two times at night.    

The Board finds, based on a thorough review of the record, that 
the evidence describes a disability picture that more closely 
approximates the criteria for a 20 percent rating based of 
voiding dysfunction manifested required the required wearing of 
absorbent materials that must be changed less than two times per 
day.  

Significantly, the residuals of the adenocarcinoma of the 
prostate gland have been identified as being manifested by mild 
urinary incontinence.  See the February 2010 VA examination.  
However, on this record, the examination findings did not 
describe manifestation that would be consistent with his having 
urinary frequency as described in March 2005.   

Considering the evidence, the Board finds that the service-
connected residuals of the adenocarcinoma of the prostate gland 
is more properly rated as voiding dysfunction with urinary 
leakage.  

In addition, the Board finds the recorded findings since 2005 to 
reflect a rate of leakage that would equate with the need for 
absorbent materials that would be changed less than two times per 
day.  

Accordingly, for the period of the appeal, in extending the 
benefit of the doubt to the Veteran , an increased rating of 20 
percent is for application in this case.  

The Board has considered whether referral for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
indicated.  Although the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance, the Board is not precluded from 
considering whether the case should be referred to the Director 
of VA's Compensation and Pension Service for a rating.  

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the schedular ratings for the service-connected 
disability are inadequate.  This is accomplished by comparing the 
level of severity and symptomatology of the service-connected 
disability with the established criteria.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 
(Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level 
and symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate and referral for an extraschedular rating is 
not required.  Thun, Id.


ORDER

The reduction of the rating for the service-connected 
adenocarcinoma of the prostate gland from 100 percent, effective 
on April 1, 2005 was proper. 

An increased rating of 20 percent for the service-connected 
residuals of adenocarcinoma of the prostate gland is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


